DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination teaches the following limitations in combination with the other limitations:
Regarding independent claim 1, the developing cartridge having a lower surface configured to interact with a second guide rail separated from the first guide rail in the arrangement direction by a first distance to guide the developing cartridge when the developing cartridge is inserted into the slot or removed from the slot in the axial direction; and
the developing casing including a side wall extending in the axial direction, the side wall configured to interact with first and second inner surfaces of the slot that are spaced apart from one another in the axial direction and separated from the first guide rail in the arrangement direction by a distance greater than the first distance to press the developing roller toward the photosensitive drum in the arrangement direction in a state where the drum cartridge and the developing cartridge are received in the slot; and,
Regarding independent claim 18, inserting the drum cartridge in the axial direction into a slot of an image forming apparatus below an intermediate transfer belt of the image forming apparatus such that a lower surface of the drum cartridge interacts with a first guide rail positioned in the slot to guide the drum cartridge in the axial direction;
providing a developing cartridge including a developing roller rotatable about a second axis extending in the axial direction, the drum cartridge including a developing casing configured to accommodate toner therein; and
inserting the developing cartridge in the axial direction into the slot alongside the drum cartridge in an arrangement direction perpendicular to the axial direction, such that a lower surface of the developing cartridge interacts with a second guide rail separated from the first guide rail in the arrangement direction by a first distance to guide the developing cartridge in the axial direction, and such that a side wall of the developing casing interacts with first and second inner surfaces of the slot to press the developing roller toward the photosensitive drum in the arrangement direction, wherein the first and second inner surfaces are spaced apart from one another in the axial direction and separated from the first guide rail in the arrangement direction by a distance greater than the first distance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park, U.S.P.G. Pub. No. 2004/0184835, teaches the side wall of the developer casing interacting with first and second surfaces of the slot.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVAN A AYDIN whose telephone number is (571)270-3209. The examiner can normally be reached M-Th 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEVAN A AYDIN/Primary Examiner, Art Unit 2852